     Case 2:18-cv-01201-JCM-VCF Document 19 Filed 09/27/18 Page 1 of 3



     David H. Krieger, Esq.
 1   Nevada Bar No. 9086
 2   HAINES & KRIEGER, LLC
     8985 S. Eastern Ave., Suite 350
 3   Henderson, NV 89123
     Phone: (702) 880-5554
 4   FAX: (702) 385-5518
     Email: dkrieger@hainesandkrieger.com
 5

 6   Sean N. Payne, Esq.
     Nevada Bar No. 13216
 7   PAYNE LAW FIRM LLC
     9550 S. Eastern Ave., Suite 253-A213
 8   Las Vegas, NV 89123
     Phone: (702) 952-2733
 9
     FAX: (702) 462-7227
10   Email: seanpayne@spaynelaw.com

11   Attorneys for Plaintiff
                                 UNITED STATES DISTRICT COURT
12                                    DISTRICT OF NEVADA
13    CANDIDA CHAIDEZ,                                 Case No. 2:18-cv-01201-JCM-VCF
14                       Plaintiff,
                                                        STIPULATION AND ORDER TO
15            v.                                        EXTEND TIME FOR PLAINTIFF TO
                                                        RESPOND TO MOTION TO DISMISS
16    EQUIFAX INFORMATION SERVICES,
      LLC; TRANSUNION, LLC; BANK OF                     [FIRST REQUEST]
17    AMERICA, N.A., and WELLS FARGO
      BANK, N.A.,
18
                         Defendants.
19

20

21          Plaintiff Candida (“Plaintiffs”) and Defendants Trans Union, LLC (“Trans Union”) and
22   Equifax Information Services, LLC (“Equifax”) (collectively, the “Parties”), by and through their
23   counsel of record, have agreed to stipulated to the following:
24          1.       On July 2, 2018, Plaintiff filed her Complaint. (ECF No. 1)
25          2.       On August 16, 2018, Trans Union filed a Motion to Dismiss Plaintiff’s Complaint.
26   (ECF No. 12).
27          3.       On August 30, 2018, Plaintiff filed her First Amended Complaint. (ECF No. 16).
28
     Case 2:18-cv-01201-JCM-VCF Document 19 Filed 09/27/18 Page 2 of 3



 1          4.      On September 13, 2018, Trans Union filed a Motion to Dismiss Plaintiff’s Frist
 2   Amended Complaint. (ECF No. 17).
 3          5.      Plaintiff’s response is due September 27, 2018.
 4          6.      Plaintiffs and Trans Union have agreed to extend Plaintiff’s response deadline
 5   fourteen (14) days to provide additional time for the parties to work towards a possible resolution
 6   of Plaintiff’s claims against Trans Union. As a result, the Parties hereby request this Court to
 7   extend the date for Plaintiff to respond to Trans Union’s Motion to Dismiss Plaintiff’s First
 8   Amended Complaint through and including October 11, 2018.
 9   ///
10

11   ///
12

13   ///
14

15   ///
16

17   ///
18

19   ///
20

21   ///
22

23   ///
24

25   ///
26

27   ///
28
                                                   2 of 3
     Case 2:18-cv-01201-JCM-VCF Document 19 Filed 09/27/18 Page 3 of 3



 1   This is the first request for an extension of this deadline, and is not made for purposes of delay.
 2          IT IS SO STIPULATED.
            Dated September 26, 2018
 3

 4    /s/ Sean N. Payne                               /s/ Jason G. Revzin
      Sean N. Payne, Esq.                             Jason G. Revzin, Esq.
 5    Nevada Bar No. 13216                            Nevada Bar No. 8629
      PAYNE LAW FIRM LLC                              LEWIS BRISBOIS BISGAARD & SMITH LLP
 6    9550 S. Eastern Ave., Suite 253-A213            6385 S. Rainbow Blvd., Suite 600
      Las Vegas, NV 89123                             Las Vegas, Nevada 89118
 7
      David H. Krieger, Esq.                          Attorneys for Defendant
 8    Nevada Bar No. 9086                             Trans Union LLC
      HAINES & KRIEGER, LLC
 9    8985 S. Eastern Avenue, Suite 350
      Henderson, Nevada 89123
10
      Attorneys for Plaintiff
11
      /s/ Bradley T. Austin
12    Bradley T. Austin, Esq.
      Nevada Bar No. 13064
13    SNELL & WILMER LLP
      3883 Howard Hughes Pkwy, Suite 1100
14    Las Vegas, NV 89169

15    Attorneys for Defendant
      Equifax Information Services LLC
16

17
                                                   ORDER
18
     IT IS SO ORDERED.
19
      Dated: October 2, 2018
             __________, _____
20                                                      UNITED
                                                        UNITED STATES
                                                               STATESMAGISTRATE  JUDGE
                                                                      DISTRICT JUDGE

21

22

23

24

25

26

27
28
                                                    3 of 3
